ELECTRONIC RECORD



                                                          POSS CHILD
COA#      04-14-00004-CR                 OFFENSE:         PORNOGRAPHY

          DEVIN ALEXANDER KANE V.
STYLE: the state of texas                COUNTY:          KERR

COA DISPOSITION:   AFFIRMED              TRIAL COURT:     216™ DISTRICT COURT


DATE: 02/11/15           Publish: YES    TCCASE#:         A1319




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         DEVIN ALEXANDER KANE V.
STYLE:   THE STATE OF TEXAS
                                                cca# ui'/V              3AV-/5*
      APPBLL^tfT^5            Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:

                                               JUDGE:

DATE: /Tly, ZO. 2.o/£-                         SIGNED:               PC:_
JUDGE:                                         PUBLISH:              DNP:




                                                                      MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: